Citation Nr: 9900572	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  93-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1971 to June 1991.  
This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 1992 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO), which, in 
part, denied service connection for mitral valve prolapse, 
tinnitus, left forearm cyst, bilateral defective hearing, 
sinusitis, bronchitis, a hemorrhoidal disability, and 
disorders of the knees, low back, and eye.  In a July 1995 
decision, the Board granted service connection for mitral 
valve prolapse and a left forearm cyst; and remanded to the 
RO the remaining aforementioned service connection issues for 
evidentiary development.  In a December 1995 implementing 
rating decision, service connection was granted for mitral 
valve prolapse with hypertension and residuals of a left 
forearm lipoma excision.  In a September 1997 rating 
decision, service connection was granted for bilateral 
tinnitus and degenerative arthritis of the knees and lumbar 
spine.  By a January 1998 decision, the Board granted service 
connection for chronic bronchitis and a hemorrhoidal 
disability; denied service connection for sinusitis and a 
bilateral defective hearing disability; and remanded the 
issue of service connection for an eye disorder to the RO for 
additional evidentiary development.  That is the sole 
remaining issue in need of consideration.


CONTENTIONS OF APPELLANT ON APPEAL

Appellant contends, in essence, that his current myopic 
astigmatism was aggravated by service.  He asserts that his 
eyes were exposed to ethylene glycol fumes during service.  
It is requested that applicable regulatory provisions be 
applied, including the benefit-of-the-doubt doctrine.  His 
representative has joined in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against allowance of service connection for an 
eye disorder.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the issue on appeal, to the extent legally 
required, has been obtained by the RO.

2.  Appellants eye disorder, diagnosed as myopic 
astigmatism, is not shown to be due to any acquired eye 
pathology.

3.  Appellants natural myopic astigmatism is not 
acquired pathology, is not a disease or injury that can be 
service connected, and did not permanently increase in 
severity during service beyond the natural progression.


CONCLUSION OF LAW

Appellants eye disorder, diagnosed as myopic astigmatism, is 
not a disorder that can be service connected and a chronic 
acquired eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellants claim of entitlement to service connection 
for an eye disorder, diagnosed as myopic astigmatism, is 
arguably well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that the claim is plausible.  This 
being so, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of his claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the appellant.  
The service medical records for appellants service appear 
complete, and include a June 1971 service entrance 
examination and a June 1991 service retirement examination, 
each of which clinically noted impaired visual acuity.  
Pursuant to the Boards January 1998 remand, a February 1998 
VA ophthalmologic examination was conducted with medical 
opinion rendered as to the etiology of any currently 
manifested eye disorder.  The Boards remand directives have 
been substantially complied as will be explained in greater 
detail below.  Specifically, while each particular question 
asked by the Board in the remand was not dealt with in 
detail, the answers to the questions were provided.  

The RO has informed appellant that service connection for an 
eye disorder was denied on the basis that it was refractive 
error or was not aggravated by service beyond the natural 
progression of that disease; and he was provided a November 
1992 Statement of the Case and March 1998 Supplemental 
Statement of the Case, which included relevant laws and 
regulations and a detailed explanation for the denial.  
Appellants representative concedes that appellants eye 
disorder pre-existed service, but argues that it was 
aggravated by service.  See June 1993 written statement.  
However, appellant has not provided any competent evidence 
that indicates the currently manifested eye disorder, 
diagnosed as myopic astigmatism, underwent a permanent in-
service increase in severity beyond the natural progression 
of that disease.  Moreover, there is no indication that there 
are records available that would establish the pertinent 
facts.  It should be added that in August 1995, the RO sent 
appellant a letter requesting information as to any relevant 
post-service medical treatment; and none has been submitted 
by appellant.  In Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992), the United States Court of Veterans Appeals (Court) 
stated, [i]n short, the duty to assist is not a license 
for a fishing expedition to determine if there might be 
some unspecified information which could possibly support a 
claim.  Thus, the Board concludes that the duty to assist 
appellant, as contemplated by the provisions of 38 U.S.C.A. 
§ 5107(a), has been satisfied with respect to the appellate 
issue.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  As was noted in the last Board remand, 
refractive errors of the eyes may not be service connected.  
Where, however, there is superimposed disease or injury, 
service connection for resultant disability may be warranted.  
38 C.F.R. § 3.303; O.G.C. Prec. 82-90, 55 Fed. Reg. 45,711 
(1990) (Precedent Opinion of the VA General Counsel).  It was 
also noted in that remand that myopic astigmatism is usually 
a refractive error of the eyes, but that it might also occur 
as a result of trauma.  As will be set forth below, in this 
case the medical evidence suggests that the astigmatism is 
not the result of acquired eye pathology, and as such, is 
considered to be a refractive error for which service 
connection is not in order.

An issue for resolution is whether the preexisting eye 
disorder, diagnosed as myopic astigmatism, underwent a 
permanent increase in severity during service that was not 
due to the natural progress of that disease.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b). 

On June 1971 service entrance examination, appellant was 
clinically noted to have defective visual acuity (20/70, 
bilaterally); and it was indicated that he had worn 
eyeglasses.  Vision was apparently improved by refraction.  
Service medical records reflect that in February 1974, the 
impression was increased myopia of the eyes (visual acuity 
was 20/60, bilaterally).  On July 1977 examination, 
defective visual acuity was 20/200 (distance), 
bilaterally, correctable to 20/20.  The remainder of the 
service medical records noted defective visual acuity, with 
myopic astigmatism diagnosed in September 1980, April 1982, 
and December 1988.  On June 1991 service retirement 
examination, defective visual acuity was 20/200 
(distance), bilaterally, and 20/40 (near), bilaterally; 
all correctable to 20/20.  The service medical records 
make no mention of any ocular trauma, corneal inflammation, 
or operation.  

On September 1991 VA ophthalmologic examination, defective 
visual acuity was 20/40 on the right and 20/25 on the 
left.  He was noted to have good vision with glasses.  A 
normal exam was described.  Myopic astigmatism was diagnosed.  
There is no history of acquired eye pathology or trauma.

After reviewing the foregoing as to the instant issue, the 
Board remanded the instant issue for specific information, in 
January 1998.  Specifically, it was requested that an opinion 
be issued as to whether there was evidence of acquired eye 
pathology or whether only refractive error was present; 
whether if there was acquired eye pathology it pre-existed 
service; whether eye pathology, including myopic astigmatism 
present was refractive error; whether there was rapid 
progression of any eye pathology consistent with trauma; and, 
whether any eye pathology that pre-existed service was 
aggravated by service.  The claims folder was to be available 
to the examiner for review prior to entering the requested 
opinions.

On February 1998 VA ophthalmologic examination, the examiner 
stated that she had reviewed the claims folder; that 
appellant alleged that about 13-14 years ago, he began 
experiencing near- and far-distance visual acuity impairment 
with eyeglassses; and that appellant alleged a history of 
ocular exposure to ethylene glycol fumes during service.  On 
that examination, defective visual acuity was 20/20 on 
the right and 20/15 on the left, with best visual acuity 
correctable to 20/20 in both eyes.  Significantly, the 
examiner diagnosed normal ocular health; and [n]atural 
myopic astigmatic progression of the eyes.  Otherwise, 
there was normal ocular health.  There was no evidence of 
keratoconus or ethylene glycol damage.  

In view of these findings, in response to the questions 
asked, it is concluded that there is no acquired eye 
pathology.  The natural myopic astigmatism, is corrected 
by refraction, and is not shown to be other than refractive 
error.  Moreover, there is nothing to suggest that any 
progression is beyond that considered normal.  In the absence 
of such evidence, the defect is not subject to service 
connection.

In Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the 
Court stated [a] layperson can certainly provide an eye-
witness account of a veterans visible symptoms.  However, 
as the Court further explained in that case, the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis....  

Here, appellant is not competent to offer medical opinion as 
to whether his pre-service eye disorder, diagnosed as myopic 
astigmatism, underwent a permanent in-service increase in 
severity beyond the natural progression of that disease, 
since this requires medical opinion.  Thus, even assuming 
that the pre-service eye disorder, diagnosed as myopic 
astigmatism, underwent an increase in severity during 
service, the presumption of aggravation has been rebutted by 
clear and unmistakable evidence, namely the February 1998 VA 
ophthalmologic examination opinion that his myopic 
astigmatism underwent natural progression.  

Alternatively, the visual acuity recorded on the February 
1998 VA ophthalmologic examination (20/20 on the right 
and 20/15 on the left, with best visual acuity 
correctable to 20/20 in both eyes) was of lesser severity 
than that recorded on June 1971 service entrance examination 
(20/70, bilaterally); and defective visual acuity 
recorded during service and post-service has consistently 
been correctable to 20/20 in both eyes.  See also 
38 C.F.R. § 4.75 (1998), which states, in pertinent part, 
that for ratings based on visual impairment, the best 
distant vision obtainable after best correction by glasses 
will be the basis of rating.

Thus, based on the evidence of record, it is concluded that 
the myopic astigmatism that is present is due to refractive 
error.  As such, service connection is legally precluded.  As 
noted, there is no indication in any of the competent 
evidence of acquired eye pathology.  The myopic astigmatism 
has been described as natural, leading to the conclusions 
that it is not due to trauma.  Moreover, it has not been 
shown that there is trauma to the eyes, or other event that 
could be said to have caused any aggravation.  As such, 
service connection is not in order.


ORDER

Service connection for an eye disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
